BIJUR, J.
Plaintiff sues to recover $100, loaned to defendants. The defense is usury.
Defendants and their father and mother all testify that the plaintiff demanded and received at the end of each of three years $14 interest. Plaintiff claims, as I read the testimony, never to have either asked or received any interest, but only some $8 for disbursements which he had incurred. The judgment was for $68. If the learned trial judge believed the plaintiff, the judgment should have been for $100 at least; and if the defendants,/ to the effect that there had been usury, then the judgment should have been for the defendants. -
Judgment reversed, on the authority of Goldberg v. Blaine (Sup.) 137 N. Y. Supp. 893, and a new trial granted, with costs to appellants to abide the event. All concur.